Appellate Case: 21-9537    Document: 010110658710       Date Filed: 03/17/2022     Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                       Tenth Circuit

                              FOR THE TENTH CIRCUIT                         March 17, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  PANFILO CASTELAN-CRUZ,

        Petitioner,

  v.                                                         No. 21-9537
                                                         (Petition for Review)
  MERRICK B. GARLAND,
  United States Attorney General,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, BALDOCK, and EID, Circuit Judges.
                    _________________________________

        Panfilo Castelan-Cruz petitions for review of a decision by the Board of

 Immigration Appeals (BIA) denying his motion to terminate removal proceedings.

 Exercising jurisdiction under 8 U.S.C. § 1252(a)(1), we dismiss the petition in part

 and deny it in part.




        *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-9537    Document: 010110658710        Date Filed: 03/17/2022    Page: 2



                                    BACKGROUND

       Petitioner is a native and citizen of Mexico. The Department of Homeland

 Security (DHS) served him with a Notice to Appear (NTA) on August 3, 2015. The

 NTA charged him with removability as a noncitizen present without admission or

 parole, see 8 U.S.C. § 1182(a)(6)(A)(i), and required him to appear before an

 immigration judge (IJ) in an Aurora Immigration court on “a date to be set” at “a

 time to be set.” R. at 206. The immigration court later issued a notice of hearing

 specifying a date and time for the appearance in August 2015.

       Petitioner appeared at this hearing, admitted the facts in the NTA other than

 the alleged arrival date (the NTA asserted he arrived in August 2015, but Petitioner

 asserted he arrived in June 2004), and admitted to his removability as charged. The

 IJ therefore found DHS had established Petitioner’s removability by clear and

 convincing evidence. At a second hearing in September 2015, Petitioner applied for

 cancellation of removal under 8 U.S.C. § 1229b(b)(1). At a third hearing, this time in

 a Denver immigration court, Petitioner requested that the IJ set his application for

 cancellation of removal for a merits hearing. The IJ set the merits hearing for

 October 5, 2018.

       Before the merits hearing, the Supreme Court decided Pereira v. Sessions,

 138 S. Ct. 2105 (2018). Petitioner then filed a motion to terminate proceedings in

 which he argued that, under Pereira, because his NTA did not specify a date certain

 for the first hearing before the IJ, the immigration court lacked jurisdiction and could

 not continue the removal proceedings. The IJ denied the motion, concluding, based

                                            2
Appellate Case: 21-9537    Document: 010110658710        Date Filed: 03/17/2022     Page: 3



 on Matter of Bermudez-Cota, 27 I. & N. Dec. 441, 447 (B.I.A. 2018), that the

 defective NTA did not implicate the immigration court’s jurisdiction. Petitioner filed

 a second motion to terminate in which he argued the BIA wrongly decided

 Bermudez-Cota and that, alternatively, DHS’s failure to comply with regulations

 required termination of the proceedings.

       In October 2018, Petitioner appeared before the IJ for his merits hearing. He

 conceded he could not meet his burden to show exceptional and extremely unusual

 hardship to support his application for cancellation of removal, but he argued the

 court should grant his second motion to terminate in light of Pereira. Petitioner also

 argued that, apart from the jurisdictional issue, the defective NTA deprived him of

 his Fifth Amendment right to due process. The IJ denied the second motion to

 terminate, concluding Bermudez-Cota was binding and Petitioner’s presence at each

 of four prior hearings undermined any assertion of inadequate notice. The IJ then

 found Petitioner had not carried his burden for cancellation of removal.

       Petitioner timely filed a notice of appeal to the BIA. In his agency appeal,

 Petitioner did not raise his due process or claims-processing objections but argued the

 IJ “erred as a [m]atter of [l]aw by finding . . . that the Immigration Court had

 jurisdiction over [Petitioner].” R. at 32.

       The BIA dismissed Petitioner’s appeal and concluded the IJ had jurisdiction in

 light of Bermudez-Cota. This petition followed.




                                              3
Appellate Case: 21-9537    Document: 010110658710        Date Filed: 03/17/2022    Page: 4



                                     DISCUSSION

        Because the BIA decision was issued by a single board member, we review it

 “as the final agency determination and limit our review to issues specifically

 addressed therein.” Diallo v. Gonzales, 447 F.3d 1274, 1279 (10th Cir. 2006). We

 consider legal questions de novo. Elzour v. Ashcroft, 378 F.3d 1143, 1150

 (10th Cir. 2004).

        Petitioner presents one issue for review, asserting the BIA “erred as a matter of

 law by affirming the IJ’s denial of [his] motion to terminate proceedings due to a

 defective NTA.” Pet’r’s Opening Br. at 4. But to the extent Petitioner is once again

 pressing his jurisdictional argument, circuit precedent forecloses it. See Martinez-

 Perez v. Barr, 947 F.3d 1273, 1278 (10th Cir. 2020) (“[W]e agree with the several

 circuits that have held that the requirements relating to notices to appear are non-

 jurisdictional, claim-processing rules.”).

        “We are bound by the precedent of prior panels absent en banc reconsideration

 or a superseding contrary decision by the Supreme Court.” United States v. Meyers,

 200 F.3d 715, 720 (10th Cir. 2000) (italics omitted). Petitioner points to no such en

 banc reconsideration or superseding contrary decision here. He invokes Niz-Chavez

 v. Garland, 141 S. Ct. 1474, 1480 (2021), in which the Supreme Court held that to

 invoke the stop-time rule the government must serve an alien with an NTA consisting

 of a single document specifying a hearing time and place. But nothing in Niz-Chavez

 calls into doubt our conclusion in Martinez-Perez that these requirements are non-

 jurisdictional.

                                              4
Appellate Case: 21-9537    Document: 010110658710       Date Filed: 03/17/2022    Page: 5



       To the extent Petitioner now attempts to recast his arguments based on Pereira

 and Niz-Chavez not as challenges to the jurisdiction of the immigration court but as

 claims-processing or due-process objections, we lack jurisdiction to consider them

 because he did not exhaust such objections before the BIA. See 8 U.S.C.

 § 1252(d)(1); Vicente-Elias v. Mukasey, 532 F.3d 1086, 1094 (10th Cir. 2008)

 (“[O]bjections to procedural errors or defects that the BIA could have remedied must

 be exhausted even if the alien later attempts to frame them in terms of constitutional

 due process on judicial review.”).

                                      CONCLUSION

       We deny in part and dismiss in part the petition for review.


                                            Entered for the Court


                                            Allison H. Eid
                                            Circuit Judge




                                            5